In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0003V
                                      Filed: April 5, 2016
                                          Unpublished

****************************
PHYLLIS KOSTURA,                          *
                                          *
                   Petitioner,            *     Ruling on Entitlement; Concession;
                                          *     Influenza and Tetanus Vaccinations
                                          *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *     Administration (“SIRVA”);
AND HUMAN SERVICES,                       *     Special Processing Unit (“SPU”)
                                          *
                   Respondent.            *
                                          *
****************************
Franklin John Caldwell, Jr., Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On January 4, 2016, Phllis Kostura (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she suffered injuries from
the influenza and tetanus vaccinations she received in her left arm on January 15, 2015.
Petition at ¶¶ 1-2, 5. Petitioner further alleges that she has suffered the residual effects
of her injury for more than six months, and neither she nor any other party has brought
an action for her vaccine related injuries. Id. at ¶¶ 6, 9. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On April 4, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “believes that the alleged injury is consistent with SIRVA

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that was caused by the administration of petitioner’s flu and Tdap vaccinations.” Id. at
2. Furthermore, respondent believes that “petitioner meets the statutory requirements
by suffering the condition for more than six months, . . . [and] based on the record as it
now stands, petitioner has satisfied all legal prerequisites for compensation under the
Vaccine Act.” Id. at 2-3 (citations omitted).

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2